     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                     FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                       No. CR-18-00422-PHX-SMB
10                        Plaintiff,                     ORDER
11       v.
12       Michael Lacey, et al.,
13                        Defendants.
14
                   Pending before the Court is Defendants Motion to Dismiss Indictment Based on
15
     Section 230 of the Communications Decency Act or, Alternatively, as Void for Vagueness.
16
     (Doc. 783, “Motion”.) The Government responded, (Doc. 809, “Resp.”), and Defendants
17
     replied (Doc. 830, “Reply”). The Court has considered the pleadings and enters the
18
     following Order.
19
              I.      BACKGROUND
20
                   Defendants are former officers, executives, and employees of Backpage.com, a
21
     classified advertisement website specializing in “adult” services largely used as forums for
22
     soliciting prostitution.1 (See generally Doc. 230, “SI”.) On July 25, 2018, a federal grand
23
     jury returned a 100-count Superseding Indictment against Defendants. (Id.) The
24
     Superseding Indictment alleges Defendants engaged in numerous criminal acts—
25
     conspiracy, violations of the Travel Act, and money laundering—while operating the
26
27
     1
       As this Court previously established, the Superseding Indictment’s factual allegations are
28   taken as true at this stage. (See Doc. 793, “Order” (citing United States v. Boren, 278 F.3d
     911, 914 (9th Cir. 2002))).
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 2 of 13



 1   website Backpage.com (“Backpage”).2 Count 1 alleges Defendants “knowingly and
 2   intentionally” entered into a conspiracy, 18 U.S.C. § 371, to commit violations of the
 3   Travel Act, 18 U.S.C § 1952 (a)(3)(A), against all defendants. (SI ¶¶ 195-99.) Counts 2-51
 4   allege Defendants:
 5            “used the mail and any facility in interstate and foreign commerce with intent
              to otherwise promote, manage, establish, carry on, and facilitate the
 6
              promotion, management, establishment, and carrying on of an unlawful
 7            activity, to wit: prostitution offenses in violation of the laws of the State in
              which they are committed and of the United States, including but not limited
 8            to [A.R.S.] Section 13-3214, and thereafter performed and attempted to
 9            perform, manage, establish, carry on, and facilitate the promotion,
              management, establishment, and carrying on of unlawful activity.”
10
11   (SI ¶ 201.) The fifty advertisements supporting Counts 2-51 market the sale of women or
     minors using coded-terms common to prostitution. (Id.) The ads specifically depict a range
12
     of prostitution-related business activities and transactions. Some of the ads depict specific
13
     victims, (Counts 2, 4-5, 12-17, 19-24), whose services were offered in multiple ads. (SI ¶¶
14
     160-76.) The Superseding Indictment alleges Defendants employed three distinct strategies
15
     to attract ads they knew were for prostitution. (SI ¶ 34.) Particularly relevant here,
16
     Backpage also created prostitution ads by copying content from other prostitution websites
17
     and then soliciting pimps and prostitutes by offering free trials. (SI ¶¶ 35-44.) Defendants
18
     created a business relationship with TheExoticReview.com (“TER”), a “prostitution
19
     website” where clients, known as “johns”, could rate escorts. (SI ¶¶ 45-67.) Further, the
20
     Superseding Indictment outlines detailed moderation practices Backpage used to evade
21
     detection by law enforcement and create a “veneer of deniability.” (SI ¶ 13.) Among other
22
     techniques, Defendants stripped known prostitution terms from advertisements but allowed
23
     ads to be posted with the underlying message unchanged. Defendants, at various points,
24
     assisted known pimps and prostitutes in changing ads to avoid deletion by Backpage
25
     moderators. (SI ¶¶ 45-67.)
26
              Defendants previously argued this alleged conduct was consistent with traditional
27
     editorial functions protected by the First Amendment. (See generally Doc. 583.) Applying
28
     2
         This Courts prior order outlines the charges in greater detail. (See generally Doc. 793.)

                                                   -2-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 3 of 13



 1   Section 230 of the Communications Decency Act (“CDA” or “§ 230”), 47 U.S.C. § 230,
 2   to the Superseding Indictment, Defendants now make a similar argument. That is, because
 3   § 230 immunizes publishers like Backpage from prosecution under all state criminal law,
 4   the Superseding Indictment fails to state an offense and should be dismissed pursuant to
 5   Federal Rule of Criminal Procedure 12(b)(3)(B)(v). (Mot. at 4-11.) Alternatively,
 6   Defendants claim the Travel Act, as applied by the Superseding Indictment, fails to give
 7   adequate notice of criminality, meriting dismissal of all counts as void for vagueness. (Id.
 8   at 11-13.)
 9      II.       LEGAL STANDARD
10            “An indictment is sufficient if it, first, contains the essential elements of the offense
11   charged and fairly informs a defendant of the charge against which he must defend, and,

12   second, enables him to plead acquittal or conviction in bar of future prosecutions for the

13   same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974). Since federal crimes

14   are “solely creatures of statute,” Dowling v. United States, 473 U.S. 207, 213, 105 S. Ct.

15   3127, 87 L.Ed.2d 152 (1985) (internal quotation marks omitted), a federal indictment can

16   be challenged on the ground that it fails to allege a crime within the terms of the applicable
     statute. United States v. Pirro, 212 F.3d 86, 91-92 (2d Cir. 2000). Accordingly, Federal
17
     Rule of Criminal Procedure 12 allows a defendant to file a pretrial motion to dismiss for
18
     failure to state a defense if the motion “can be determined without a trial on the merits.”
19
     Fed. R. Crim. P. 12(b)(3)(B)(v). Such a motion “is generally capable of determination
20
     before trial if it involves questions of law rather than fact.” United States v. Kelly, 874 F.3d
21
     1037, 1046 (9th Cir. 2017) (quoting United States v. Nukida, 8 F.3d 665, 669 (9th Cir.
22
     1993). An indictment must “set forth all the elements necessary to constitute the offense
23
     intended to be punished.” Hamling v. United States, 418 U.S. 87, 117 (1974) (quoting
24
     United States v. Carll, 105 U.S. 611, 612 (1882)). Therefore, when a count charged by an
25
     indictment fails to recite an essential element of the offense, that count is facially defective
26
     and must be dismissed. United States v. Pernillo-Fuentes, 252 F.3d 1030, 1032 (9th Cir.
27
     2001). In determining whether an indictment charges a cognizable offense, courts are
28
     bound by the four corners of the indictment, must accept the truth of the allegations in the


                                                    -3-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 4 of 13



 1   indictment, and cannot consider evidence that does not appear on the face of the indictment.
 2   United States v. Lyle, 742 F.3d 434, 436 (9th Cir. 2014); United States v. Boren, 278 F.3d
 3   911, 914 (9th Cir. 2002); United States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996).
 4          Defendants Motion implicates two federal statutes—the CDA and Travel Act.
 5   Statutory construction “must begin with the language employed by Congress and the
 6   assumption that the ordinary meaning of that language accurately expresses the legislative
 7   purpose.” United States v. Albertini, 472 U.S. 675, 680, 105 S. Ct. 2897, 86 L.Ed.2d 536
 8   (1985) (quoting Park ‘N Fly, Inc., v. Dollar Park & Fly, Inc., 469 U.S. 189, 194, 105 S.Ct.
 9   658, 83 L.Ed.2d 582 (1985)). “Due respect for the prerogatives of Congress in defining
10   federal crimes prompts restraint in this area, where we typically find a narrow interpretation
11   appropriate.” Dowling, 473 U.S. at 213, 105 S.Ct. 3127 (internal quotation marks omitted).

12      III.   DISCUSSION

13          Defendants claim immunity from prosecution in the manner charged by the

14   Superseding Indictment. That is, § 230 of the CDA grants publishers of third-party content,

15   like Defendants here, immunity from violations of state criminal laws. (Mot. at 4)

16   Specifically, § 230 grants immunity to interactive computer services for liability based on

17   publishing third-party content or for failing to remove any such content, regardless of

18   whether the website knew or should have known that third parties were posting illegal

19   content. (Id.) Defendants argument is straightforward: Section 230 preempts all state

20   criminal laws; the instant Travel Act charge is based on violation of underlying state

21   criminal laws prohibiting prostitution; Thus, § 230 precludes prosecution in the manner

22   charged. (Id.) Even if not precluded by § 230, Defendants contend the Travel Act charges

23   are impermissibly vague and merit dismissal on that basis alone. (Mot. at 11.) Both

24   arguments fail.

25             a. Does the CDA preclude Travel Act charges?
26                     i. Section 230 of the Communications Decency Act
27          Congress enacted the CDA as Title V of the Telecommunications Act of 1996, Pub.
28   L. No. 104—104, primarily to protect minors from exposure to indecent and obscene


                                                 -4-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 5 of 13



 1   material on the internet. See Batzel v. Smith, 333 F.3d 1018, 1026 (9th Cir. 2003)
 2   (reviewing legislative history of the CDA); see also S. Rep. No. 104-23, at 187-193 (1996)
 3   (noting that Congress “has been troubled by an increasing published reports of
 4   inappropriate uses of telecommunications technologies to transmit pornography, engage
 5   children in inappropriate adult contact, terrorize computer network uses through ‘electronic
 6   stalking’ and seize personal information.”) To avoid unduly burdening the continued
 7   development of the internet, Congress enacted § 230.” 47 U.S.C. § 230. “Whether wisely
 8   or not,” Congress “made the legislative judgment to effectively immunize providers of
 9   computer services from civil liability in tort with respect to materials disseminated by them
10   but created by others.” Blumenthal v. Drudge, 992 F. Supp. 44, 49 (D.D.C. 1998).
11          In relevant part, § 230(c)(1) specifies that “[n]o provider or user of an interactive
12   computer service shall be treated as the publisher or speaker of any information provided
13   by another information content provider.” 47 U.S.C. § 230(c)(1). Thus, § 230 gives
14   interactive service providers3 “a reasonable way to . . . help them self-regulate themselves
15   without the penalty of law.” See 141 Cong. Rec. H8460-01, B8470 (1995) (statement of
16   Rep. Barton). Accordingly, § 230(e)(2) provides that “no provider of an interactive
17   computer service shall be liable on account of – (A) any action voluntarily taken in good
18   faith to restrict access to or availability of material that the provider or user considers to be
19   obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise
20   objectionable.” 47 U.S.C. § 230 (c). But this grant of immunity is not absolute. Section
21   230(e), entitled, “Effect on other laws,” provides:
22          (1) No effect on criminal law. Nothing in this section shall be construed to
23              impair the enforcement of section 223 or 231 of this Act, chapter 71
                (relating to obscenity) or 110 (relating to sexual exploitation of
24              children) of title 18, United States Code, or any other federal criminal
25              statute.

26
27
     3
      Defined as “any information service, system, or access software provider that provides or
28   enables computer access by multiple users to a computer server, including specifically a
     service or system that provides access to the Internet . . . .” 47 U.S.C. § 230(f)(2).

                                                   -5-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 6 of 13



 1          (2) No effect on intellectual property law. Nothing in this section shall be
 2              construed to limit or expand any law pertaining to intellectual property.

 3          (3) State law. Nothing in this section shall be construed to prevent any State
                from enforcing any State law that is consistent with this section. No
 4
                cause of action may be brought and no liability may be imposed under
 5              any State or local law that is inconsistent with this section.
 6
            (4) No effect on communications privacy law. Nothing in this section shall
 7              be construed to limit the application of the Electronic Communications
                Privacy Act of 1986 or any of the amendments made by such Act, or
 8              any similar State law.
 9
     47 U.S.C. § 230(e)(1)-(4) (emphasis added). The above state law and federal criminal law
10
     carve-outs bear directly on Defendants arguments. 47 U.S.C. § 230(e)(1),(3).
11
                      ii. The Travel Act, 18 U.S.C § 1952
12
            The Superseding Indictment alleges violations of the Travel Act, Title 18, United
13
     States Code, Section 1952. Section 1952(a)(3) criminalizes the “use of mail or any facility
14
     in interstate or foreign commerce, with intent to . . . promote, manage, establish, carry on,
15
     or facilitate the promotion, management, establishment or carrying on, of any unlawful
16
     activity.” The definition of “unlawful activity” includes a range of activities that violate a
17
     state or federal law. Specifically, § 1952 (b) defines “unlawful activity” as follows:
18
               (b) As used in this section “unlawful activity means (1) any business
19             enterprise involving gambling, liquor on which the Federal excise tax has
               not been paid, narcotics, or controlled substances . . . or prostitution
20
               offenses in violation of the laws of the State in which they are committed
21             or of the United States, (2) extortion, bribery, or arson in violation of the
               laws of the State in which committed or of the United States, or (3) any
22             act which is indictable under subchapter II of chapter 53 of title 31, United
23             States Code, or under section 1956 or 1957 of this title.”
24   18 U.S.C. § 1952(b). A violation of § 1952 is thus premised upon another distinct violation
25   of state or federal law. United States v. Polizzi, 500 F.2d 856, 870 (9th Cir. 1974).
26   “Although state law becomes the focus of this inquiry, ‘the gravamen of a charge under §
27   1952 is a violation of federal law.’” Id. (quoting United States v. Karigiannis, 430 F.2d
28   148, 150 (7th Cir. 1970), cert. denied, 400 U.S. 904, 91 S. Ct. 143, 27 L.Ed.2d 141 (1970)).


                                                 -6-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 7 of 13



 1   “Reference to state law is only necessary to identify the type of unlawful activity in which
 2   defendants intended to engage.” Id. (internal quotation marks and citation omitted).
 3                   iii. The Superseding Indictment’s Viability
 4          This is not the first time the Court has considered the application of the CDA to the
 5   Superseding Indictment. (Doc. 793 at 13.) In denying Defendants prior motion to dismiss,
 6   (Doc. 561), this Court found Defendants conduct fell outside “traditional, editorial
 7   functions” protected by the First Amendment and CDA. (Doc. 793 at 13 (finding the
 8   Superseding Indictment alleged conduct “qualitatively different” from the protected
 9   activities in the cases Defendants cited both then and reargue now)). The order
10   distinguished cases cited by Defendants precisely because they were premised on the
11   CDA’s grant of immunity from civil liability.4 (Id.) “[T]he CDA,” on the other hand, “has

12   no effect on any other Federal criminal statute.” (Id. (citing 47 U.S.C. § 230(e)(1))).

13   Defendants would be well served to consult and, at a minimum, address this Court’s prior

14   analysis before petitioning the Court to dismiss on similar grounds. Regardless, after

15   consideration of Defendants Motion and Reply, this Court’s earlier analysis holds.

16          Defendants arguments fail for three reasons. First, Defendants fail to demonstrate
     the CDA precludes charges under a federal criminal statute like the Travel Act. This, alone,
17
     merits denial of Defendants Motion. Second, even assuming the § 230 applies to the instant
18
     Travel Act charges, they do not establish § 230’s immunity covers the conduct the
19
     Superseding Indictment alleges. Third, Defendants misread the Travel Act to require an
20
     underlying violation of state criminal law by Defendants themselves.
21
            First, Defendants narrow reading of the CDA to preclude prosecution under a
22
     federal criminal statute is unconvincing, particularly given the statutes plain language. At
23
     the outset, § 230(e)(1) immediately declares the CDA has “[n]o effect on criminal law.” 47
24
     U.S.C. § 230(e)(1). Directly following this disclaimer, Congress clarifies § 230 may not be
25
26
     4
      Citing nearly identical case-law, Defendants arguments here, largely repeat and expand
27   on those previously made and considered by this Court in a similar, albeit not identical
     context. Compare Doc. 561 at 21-24 (arguing Defendants activities fell under First
28   Amendment protection) with Doc. 783 at 5-7 (repeating those arguments to seek immunity
     under § 230.).

                                                -7-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 8 of 13



 1   interpreted to impair enforcement of some specific criminal statutes likely implicated by
 2   the CDA or “any other federal criminal statute.” Id. Defendants argue that by listing some
 3   specific federal criminal statutes § 230 expressly leaves unaffected, the statute’s carve-outs
 4   only touch substantive federal statutes. They Travel Act, they contend, is not such a statute.
 5   That is, because the Travel Act, they believe, depends on violation of underlying
 6   substantive state criminal statutes, it falls outside § 230(e)’s scope. They call this a
 7   “common sense notion.” (Reply at 4.) The Court finds otherwise. Defendants “common-
 8   sense” distinction directly contravenes § 230’s plain language. Given the straightforward
 9   nature of § 230(e)’s disclaimer—“nothing in this section shall be construed to impair
10   enforcement of . . . any other Federal criminal statute”—Defendants battle is uphill.5 Why
11   the Court should not, “[a]s in all such cases, . . . begin by analyzing the statutory language,

12   ‘assum[ing] that the ordinary meaning of that language accurately expresses the legislative

13   purpose,’” Defendants do not explain. Hardt v. Reliance Stand. Life. Ins. Co., 560 U.S.

14   242, 251 (2010) (quoting Gross v. FBL Financial Services, Inc., 557 U.S. 167, 175 (2009)).

15   Nor do Defendants explain why, if Congress desired to limit § 230 so, they did not

16   explicitly do so. See Barnhart v. Sigmon Coal Co., 534 U.S. 438, 452, 122 S. Ct. 941, 151
     L.Ed.2d 908 (2002) (“It is a general principle of statutory construction that when Congress
17
     includes particular language in one section of a statute but omits it in another section of the
18
     same Act, it is generally presumed that Congress acts intentionally and purposefully in the
19
     disparate inclusion or exclusion.”).
20
            Instead, § 230’s plain language supports the Government’s position. The modifier
21
     ‘any’ in § 230(e)(1), employed without any limiting language, “amounts to ‘expansive
22
     language [that] offers no indication whatever that Congress intended [a] limiting
23
     construction.” See Atlantic Recording Co. v. Project Playlist, Inc., 603 F.Supp.2d 690, 704
24
25
     5
      Defendants reading ignores a ready explanation for § 230’s explicit carveouts for federal
26   criminal statutes concerning obscene and harassing phone calls, 47 U.S.C. § 223, providing
     access of harmful materials to minors, 47 U.S.C. § 231, particular acts relating to obscenity,
27   18 U.S.C. §§ 1460-1465, and sexual exploitation of children, 18 U.S.C. §§ 1460-1470. The
     specific federal statutes emphasized by the § 230(e)(1) carve-outs directly correspond to a
28   central concern of the CDA—“to control the exposure of minors to indecent material.” See
     Batzel v. Smith, 333 F.3d 1018, 1026 (9th Cir. 2003).

                                                  -8-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 9 of 13



 1   (S.D.N.Y. 2009) (citing Harrison v. PPG Indus., 446 U.S. 578, 589, 100 S. Ct. 1889, 64
 2   L.Ed.2d. 525 (1980). This conclusion is bolstered by the fact that the ‘surrounding statutory
 3   language’ supports the conclusion that Congress intended the word ‘any’ to mean all
 4   federal criminal laws. See ACLU v. Dep’t of Def., 543 F.3d 59, 69 (2d. Cir. 2008) (holding
 5   that the word “any” in statute “deserves an expansive application where the surrounding
 6   statutory language and other relevant legislative context support it.”). Defendants reading
 7   eschews both “common-sense” and established principles of statutory interpretation. As
 8   this Court previously held, the CDA does not preclude the charges under a federal criminal
 9   statute like the Travel Act here. (Doc. 793 at 13.)
10          Second, even if the CDA applied to generally preclude charges under the Travel
11   Act, Defendants do not establish the CDA applies to their conduct as alleged by the

12   Superseding Indictment. Fundamentally, Defendants contend this prosecution seeks to

13   hold them liable for the “exercise of a publisher’s traditional editorial functions”—whether

14   to block or allow content—“perforce immune” under § 230.6 (Mot. at 5; Fair Housing

15   Council of San Fernando Valley v. Roomates.com, LLC, 521 F.3d 1157, 1170-71 (9th Cir.

16   2008). But, as the Government’s response correctly identifies, this Court previously
     considered this argument, holding “the SI does not attack protected editorial functions.”
17
     (Doc. 793 at 12). As this Court previously explained, “[t]he SI does not allege Defendants
18
     are criminally liable because they unknowingly or unintentionally operated a website used
19
     by third parties to post prostitution ads. Rather, it alleges Defendants purposely sought out
20
     opportunities to increase prostitution advertising on Backpage . . . , intentionally identified
21
     prostitutes, created free Backpage ads for them, and used those ads to try and secure future
22
23   6
       Defendants overstate § 230’s grant of immunity. Recognizing the scope of § 230’s
     immunity is far from absolute, courts regularly find conduct, like that alleged by the
24   Superseding Indictment, beyond the reach of § 230(c)(1), particularly at the pleading stage.
     See e.g., Chi. Lawyers’ Comm. for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519
25   F.3d 666, 670 (7th Cir. 2008) (“To appreciate the limited role of § 230(a)(1), remember
     that ‘internet content providers’ may be liable for contributory infringement if their system
26   is designed to help people steal music or other material in copyright.”); Anthony v. Yahoo,
     Inc., 421 F.Supp.2d 1257, 1262-63 (N.D. Cal. 2006) (section 230(a)(1) did not apply where
27   defendant allegedly created fake user profiles to induce users to renew subscriptions to
     defendant’s online dating service); Hy Cite Corp. v. badbusinessbureau.com, 418
28   F.Supp.2d 1142, 1148-49 (D. Ariz. 2005) (immunity not granted at the pleading stage
     where defendant allegedly created defamatory content).

                                                  -9-
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 10 of 13



 1   business.” (Doc. 793 at 15.) The Superseding Indictment alleges conduct far beyond the
 2   simple maintenance of neutral policies prohibiting certain content. Cf. Dart v. Craigslist,
 3   Inc., 665 F.2d 961, 968-69 (N.D. Ill. 2009). Again, at this stage, these allegations are
 4   accepted as true. United States v. Buckley, 689 F.2d 893, 897 (9th Cir. 1982), cert denied,
 5   460 U.S. 1086, 103 S. Ct. 1778, 76 L.Ed.2d 349 (1983). Challenging the adequacy of the
 6   evidence supporting the allegations is improper at the pleading stage. “A motion to dismiss
 7   . . . is not a device for summary trial of the evidence.” United States v. Jensen, 93 F.3d 667,
 8   669 (9th Cir. 1996); see also United States v. Boren, 278 F.3d 911, 914 (2002) (“The
 9   indictment either states the offense or it doesn’t. There is no reason to conduct an
10   evidentiary hearing”); United States v. Nukida, 8 F.3d 665, 670 (9th Cir. 1993) (“[t]he
11   proper procedure for raising [a] challenge to the sufficiency of the government’s evidence

12   [is] . . . not a pretrial motion to dismiss.”) (internal quotation marks omitted).

13          Third, and lastly, the Travel Act does not require the government allege Defendants

14   committed the underlying violation of state law. Defendants argue their conviction for the

15   underlying state prostitution offenses is a legal impossibility. That is, because § 230(e)(3)

16   immunizes Defendants from prosecution under state law for publishing advertisements,
     regardless of whether those ads were used to commit actual acts of prostitution or illegal
17
     sex trafficking.7 (Mot. at 8.) Not only does § 230 not immunize Defendants from the instant
18
     prosecution, but Defendants misconstrue the Travel Act’s requirements.
19
            In the Ninth Circuit, “[a]n indictment under the Travel act requires allegations of
20
     each of the three elements of the crime: (1) interstate commerce or use of an interstate
21
     facility (2) with intent to promote an unlawful activity and (3) a subsequent overt act in
22
     furtherance of that unlawful activity.” United States v. Tavelman, 650 F.2d 1133, 1138 (9th
23
     Cir. 1981). The Superseding Indictment clears each hurdle. It alleges Defendants, with
24
25   7
       Defendants support their argument with an email from the former President of the
     National Center for Missing & Exploited Children (“NCMEC”). The Court does not reach
26   the merits of this extrinsic evidence. United States v. Kelly, 874 F.3d 1037, 1047 (2017)
     (“In determining whether an indictment charges a cognizable offense, we are bound by the
27   four corners of the indictment, must accept the truth of the allegations in the indictment,
     and cannot consider evidence that does not appear on the face of the indictment.”) (citations
28   omitted).


                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 11 of 13



 1   intent to promote or facilitate state law prostitution offenses, performed overt acts in
 2   furtherance of that unlawful activity. (See generally SI ¶¶ 1-201.) Given Defendants are
 3   charged with facilitating or promoting, rather than directly committing, prostitution
 4   offenses in violation of state law, it is unsurprising they could not be convicted for the
 5   “underlying state law offense on which the Travel Act charge is based.” (Mot. at 8.)
 6   Although the Ninth Circuit has yet to directly address this topic, the case law of other
 7   circuits supports the denying the Motion on this ground as well. United States v. Welch,
 8   237 F.3d 1081, 1092 (10th Cir. 2003) (“The Travel Act proscribes not the unlawful activity
 9   per se, but the use of interstate facilities with the requisite intent to promote such unlawful
10   activity. An actual violation of [the Utah Commercial Bribery Statute] is not an element of
11   the alleged Travel Act violations in this case and need not have occurred to support the

12   Government’s § 1952 prosecution.”); United States v. Montague, 29 F.3d 317, 322 (7th

13   Cir. 1994) (“[T]he federal crime to be proved in Section 1952 is the use of interstate

14   facilities in furtherance of the unlawful activity . . . Section 1952 does not require that the

15   state crime ever be completed.”); United States v. Palfrey, 499 F. Supp. 2d 34, 43 (D.D.C.

16   2007) (“The statute requires only that a defendant ‘inten[ded] to . . . promote . . any
     unlawful activity,’ not that the defendant have completed such unlawful activity.’”)
17
     (internal citation omitted).
18
            Defendants cases are inapt. See e.g., United States v. Fernandez, 722 F.3d 1 (1st
19
     Cir. 2013); United States v. Tonroy, 837 F.2d 1281 (5th Cir. 1988). Unlike the state
20
     prostitution offenses here, the underlying violations in Fernandez were lawful when they
21
     occurred; the Travel Act charges in Tonroy were based on direct violations of a state
22
     bribery statute, not the promotion or facilitation of unlawful activity Defendants here face.
23
     See United States v. Bertman, 686 F.2d 772, 774 (9th Cir. 1982) (“When the unlawful
24
     activity charged in the indictment is the violation of state law, the commission of or the
25
     intent to commit such a violation is an element of the federal offense.”) Defendants
26
     remaining cases all involve allegations of direct violations of state criminal statutes, not
27
     federal criminal laws like the Travel Act here. See Backpage.com v. McKenna, 881 F.
28
     Supp. 2d 1262, 1273 (W.D. Wash. 2012); Backpage.com, LLC v. Cooper, 939 F. Supp. 2d


                                                 - 11 -
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 12 of 13



 1   805, 823 (M.D. Tenn. 2013); Backpage.com, LLC v. Hoffman, No. 13-cv-03952, 2013 WL
 2   4502097, at *7 (D.N.J. Aug. 20, 2013).
 3          Defendants misinterpret both the CDA and Travel Act. The CDA’s grant of
 4   immunity “protects certain internet-based actors from certain kinds of lawsuits,” Barnes v.
 5   Yahoo!, Inc., 570 F.3d 1096, 1099 (9th Cir. 2009), but has “no effect” on “any other federal
 6   criminal statute.” 47 U.S.C. § 230(e)(1). The Travel Act, in turn, condemns interstate travel
 7   or use of interstate facilities in furtherance of any unlawful activity, defined broadly as acts
 8   in violation of certain underlying state and federal laws. The Superseding Indictment
 9   alleges Defendants promoted and facilitated such violations, not their direct commission.
10   (See generally SI.) While the focus of the inquiry may fall on underlying violations of state
11   laws criminalizing prostitution, the gravamen of a charge under the Travel Act remains a

12   violation of federal law. See Polizzi, 500 F.2d at 870. As this Court held previously, the

13   CDA does not preclude prosecution under federal criminal law.

14              a. Void for Vagueness

15          Defendants argument that the SI is unconstitutionally vague similarly fails.

16   Recycling a previous argument, Defendants argue they lacked fair and reasonable warning
     that their conduct to assist publication of known prostitution ads could violate the Travel
17
     Act. (Mot. at 12 (citing United States v. Kilbride, 584 F.3d 1240, 1257 (9th Cir. 2009)).
18
     The Court rejected this argument once before and sees little reason to alter its conclusion:
19
     “The SI alleges Defendants used a website with the intent to facilitate prostitution (a
20
     criminal activity) and executed strategies to further and increase that activity. The Court
21
     cannot conclude that such a standard or the allegations of the SI do not give fair warning
22
     that facilitating a criminal act is itself a crime.” (Doc. 793 at 22.)
23
            Applying the CDA does not change this outcome. The CDA, by its plain language,
24
     does not apply to federal criminal prosecutions. 47 U.S.C. § 230(e)(1). As mentioned
25
     previously, the CDA’s grant of immunity is far from absolute. Barnes, 570 F.3d at 1099
26
     (“Looking at this text, it appears clear that neither [§ 230(c)] nor any other declares general
27
     immunity from liability deriving from third-party content, as [defendant] argues it does.
28
     ‘Subsection (c)(1) does not mention immunity or any synonym.’”) (quoting Chi. Lawyers’


                                                  - 12 -
     Case 2:18-cr-00422-SMB Document 840 Filed 01/08/20 Page 13 of 13



 1   Comm. for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 669 (7th Cir.
 2   2008)). Other courts uneven treatment of Defendants claims of CDA immunity from civil
 3   liability also weighs against their argument. Compare M.A. v. Village Voice Media
 4   Holdings, LLC, 809 F. Supp. 3d 1041, 1051 (E.D. Mo. 2011) (dismissing civil claims) with
 5   J.S. v. Village Voice Media Holdings, Inc., 359 P.3d 714, 715-16 (Wash. 2015) (denying
 6   motion to dismiss). Additionally, as this Court previously recognized, the Superseding
 7   Indictment sufficiently alleges Defendants had notice of the illegal nature of the activities
 8   they promoted or facilitated. (See Doc. 793 at 6.)
 9      IV.      CONCLUSION
10            Accordingly,

11            IT IS ORDERED Defendants Motion to Dismiss Indictment Based on Section 230

12   of the Communications Decency Act or, Alternatively, as Void for Vagueness (Doc. 783)

13   DENIED.

14
15            Dated this 7th day of January, 2020.

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
